SMITH, Justice:
Lola Mae White was tried and convicted in the Circuit Court of the Second Judicial District of Bolivar County of assault and battery with intent to kill and murder one Lucille Butler and sentenced to serve a term of three years in the penitentiary.
She has appealed here from that conviction and sentence, assigning several grounds for reversal. Only one of the assignments is argued, this being appellant’s contention that Section 1762, Mississippi Code 1942 Annotated (Supp.1966), limiting jury service to males, denied to her equal protection of the law, in that members of her sex were “absolutely and systematically excluded” from the jury by which she was convicted.
It is to be noted that Section 1762 has been amended by the legislature since the date of appellant’s trial and women may now serve upon juries in Mississippi, Senate Bill No. 1927, approved June 14, 1968.
This Court, in a number of earlier cases, has considered and rejected the same contention now being urged by appellant. Pendergraft v. State, 213 So.2d 560 (Miss. July 8, 1968) Rehearing denied September 16, 1968; Capler v. City of Greenville, 207 So.2d 339 (Miss.1968); Harris v. State, 206 So.2d 829 (Miss.1968); Amis v. State, 204 So.2d 848 (Miss.1967); Boyd v. State, 204 So.2d 165 (Miss.1967); Reed v. State, 199 *468So.2d 803 (Miss.1967); Shinall v. State, 199 So.2d 251 (Miss.1967); Pendergraft v. State, 191 So.2d 830 (Miss.1966); State v. Hall, 187 So.2d 861 (Miss.1966). An appeal to the United States Supreme Court was dismissed, as reported in 385 U.S. 98, 87 S.Ct. 331, 17 L.Ed.2d 196 (1966).
We have again reviewed this question and find no basis for overruling the above decisions and, though not argued, we have also given consideration to other matters assigned as error and find no merit in appellant’s position with respect to any of them.
For the reasons stated, the conviction and sentence appealed from are affirmed.
Affirmed.
ETHRIDGE, C. J., and PATTERSON, INZER and ROBERTSON, JJ., concur.